Citation Nr: 0620640	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a compensable initial disability rating for 
pyriformis syndrome, muscle strain from February 17, 2001 to 
December 18, 2001. 

2. Entitlement to a disability rating in excess of 10 percent 
for pyriformis syndrome, muscle strain from December 19, 
2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 
INTRODUCTION

The veteran served on active duty from August 2000 to 
February 2001.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO established service connection for pyriformis 
syndrome, muscle strain with a noncompensable disability 
rating.  The veteran perfected an appeal of that decision.  


FINDINGS OF FACT

Throughout the history of his appeal, the veteran's right 
side pyriformis muscle injury has been characterized by dull 
and intermittent pain, of typical distribution so as to 
identify the sciatic nerve.  

CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for pyriformis 
syndrome, muscle strain were met from February 17, 2001 to 
December 18, 2001.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124A, Diagnostic Code 
8720 (2006). 

2. The criteria for a 20 percent rating for pyriformis 
syndrome, muscle strain have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.120, 4.123, 4.124, 
4.124A, Diagnostic Code 8720 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2006).

In selecting a diagnostic code, the Board must explain any 
inconsistencies with previously applied diagnostic codes.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
RO granted service connection for pyriformis syndrome, muscle 
strain, and evaluated the condition under Diagnostic Code 
5318-5021 for muscle injury with myositis.  However, the 
veteran's muscle injury irritates his sciatic nerve, causing 
pain in the buttocks and referring pain along the course of 
the sciatic nerve.  His condition is not characterized by the 
cardinal signs and symptoms of a muscle disability; such as 
loss of power, weakness, lowered threshold of fatigue, 
impairment of coordination, and uncertainty of movement.  
Thus, his condition is most appropriately rated by analogy to 
sciatic neuralgia under Diagnostic Code 8720.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  
Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.  
Neuralgia of the sciatic nerve is evaluated pursuant to 
Diagnostic Code 8720. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  Neuritis of the sciatic nerve 
is evaluated pursuant to Diagnostic Code 8620.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

The veteran perfected an appeal of the noncompensable 
disability rating initially assigned for his right side 
muscle injury in September 2001.  In June 2002, the RO 
increased his noncompensable rating to 10 percent effective 
December 19, 2001.  In a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded. AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Because the veteran has appealed 
the initial rating, the Board must consider the applicability 
of staged ratings covering the time period in which his claim 
and appeal have been pending. Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).

The veteran asserts that he is entitled to an increased 
disability rating because his current rating does not reflect 
the severity of his condition.  In support of his claim, he 
contends that his right buttock area is in constant pain, 
especially when standing or sitting for prolonged periods.  
Further, he has submitted medical records which indicate that 
neither physical therapy, transcutaneous electrical nerve 
stimulation, nor fluoroscopic steroid injection treatments 
have improved his condition. 

During the time period relevant to his May 2001 claim for 
service connection for a pyriformis condition, the veteran 
sought treatment from private and military physicians.  His 
service medical records indicate that he originally strained 
his right pyriformis muscle in September 2000.  He sought 
treatment at a military medical facility, complaining of 
radiating right hip and buttock pain.  He reported no 
improvement with medication and rest.  Service medical 
records indicate that throughout September and October 2000; 
physicians noted full range of motion, normal gait, 
symmetrical reflexes, and no sensory deficits.  Physical 
therapy was prescribed.  

In March 2001, he underwent several weeks of outpatient 
treatment which included physical therapy and transcutaneous 
electrical nerve stimulation.  His physical therapist noted 
that he performed his exercises adequately; however, the 
veteran reported continued right buttock pain and difficulty 
walking, running, and lifting heavy objects.  At a March 2001 
follow up examination, the veteran's reflexes, range of 
motion, and X-rays were within normal limits.  The veteran 
continued physical therapy through April 2001.  

In July 2001, the veteran underwent a VA medical examination.  
The examiner observed tenderness in the right mid-buttock 
area, near the sciatic notch.  The examiner noted the 
veteran's reports of constant right buttock pain exacerbated 
by running, jumping, and prolonged walking or standing.  
During the diagnostic examination, the physician observed 
full range of motion and muscle strength, and no evidence of 
tissue loss.  The examination revealed no functional 
limitations.  

In July 2001, the veteran sought treatment for moderate pain 
affecting his entire gluteal area, which he described as a 
burning pain with numbness.  During examination, he exhibited 
no sensory deficits on pinprick, temperature, and light touch 
tests.  The veteran's reflexes were equal bilaterally, and 
Romberg and Babinski tests were negative.  His physician 
diagnosed myofascial pain syndrome of the pyriformis muscle 
unresponsive to physical therapy and medication.  Pain relief 
and anti-inflammatory medications, followed by fluoroscopic 
trigger point injections were recommended.  The veteran 
underwent lumbar steroid epidural injections and a selective 
nerve root block in July, August, and September 2001.  In 
October 2001, a continued lack of improvement was noted.  
Physical therapy and conservative treatment were prescribed.  

The veteran underwent a VA medical examination in May 2002.  
He complained of a progressive worsening of his symptoms, 
which included constant burning pain in the center of his 
right buttock and occasional fatigue in his right calf.  He 
reported that the pain increased with sitting and walking.  
The physician noted tenderness to palpation at the right 
sciatic notch on examination.  However, the examination 
revealed normal muscle strength and full range of motion in 
the hip, knee, and ankle flexors and extensors.  No 
functional limitations were noted.  

The veteran returned to physical therapy in May 2002.  He 
complained of constant pain exacerbated by walking.  His 
examiner noted pain on deep palpation in the right gluteus 
and on extension of the right hip.  However, the examination 
revealed full range of motion.  In August 2002, he sought 
treatment for lanceting pain in the right buttock radiating 
toward his leg.  He reported an increase in pain with 
standing or moving his right hip.  During the examination, 
the physician noted moderate tenderness at palpation of the 
sciatic nerve area of the right buttock and right hip pain 
during hip flexion and abduction.  All neurological 
evaluations were normal.  The examiner diagnosed chronic 
muscle sprain of the right buttock and clinical pyriformis 
syndrome.  

In November 2002, he returned to physical therapy complaining 
of burning pain in the center of the right buttock, with 
associated numbness.  He reported continued pain exacerbated 
by walking, running, or sitting for prolonged periods.  His 
examination revealed full muscle strength and no muscular 
asymmetry, although pain on palpation in the notch of the 
sciatic nerve and the surface of the ischial bone were noted.  
Continued physical therapy was recommended, although 
fluoroscopic anesthesia in the area of the right ischium was 
suggested should he not respond to treatment. 

The veteran continued physical therapy through January 2003, 
although he reported no improvement despite performing the 
exercises as ordered.  During his examination, the veteran 
complained of pain while walking.  His examiner observed no 
signs of pain, swelling, or changes in temperature.  Full 
range of motion, and no loss of muscle strength, and no signs 
of inguinal adenopathy were noted.  Continued physical 
therapy was recommended.  

In August 2004, an MRI of the pelvis was performed in 
response to the veteran's continued pain.  The MRI revealed 
mild fatty infiltration involving both the gluteus maximus 
and right pyriformis muscles which the examiner believed 
could represent early atrophic changes.  In December 2004, he 
returned to the pain management center complaining of right 
buttock pain.  The examining physician noted a normal gait 
and no signs of distress.  

In December 2004, the veteran underwent a VA medical 
examination.  He complained of a burning, constant, deep pain 
in his right buttock; which increased with prolonged sitting.  
The examination revealed no loss of muscle tissue.  The 
physician observed full range of motion of the right hip, 
knee, and ankle muscles and joints.  

In light of the evidence of record, the veteran is entitled 
to a 10 percent disability rating for right side pyriformis 
syndrome from February 17, 2001 to December 18, 2001.  During 
this period, his condition was characterized by dull, 
intermittent pain along the path of the sciatic arch, 
originating in his low back and buttock area and radiating 
toward his right hip.  The veteran's pain occasionally 
improved with treatment, but never abated completely.  On the 
other hand, no examiner has reported any significant 
functional limitation such as alteration of gait, limitation 
of motion, or weakness.  The Board finds this disability more 
nearly approximates a mild sciatic neuralgia, ratable at 10 
percent under Diagnostic Code 8720 throughout the rating 
period.  

However, the veteran is not entitled to a 20 percent 
disability rating at any time.  Diagnostic Code 8720 assigns 
a 20 percent disability rating for moderate neuralgia of the 
sciatic nerve.  However, as previously mentioned, the 
veteran's pyriformis injury is characterized by pain alone, 
without demonstrated functional limitation.  

The preponderance of the evidence is against the veteran's 
claim for a rating greater than 10 percent.  Consequently, 
the benefit of the doubt rule does not apply, and the claim 
for an increased rating from December 18, 2001, must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's right side pyriformis 
syndrome has resulted in frequent hospitalizations during the 
time period relevant to his December 2001 claim for an 
increased rating.  The veteran has not submitted any evidence 
documenting marked interference with employment.  In the 
absence of evidence documenting exceptional or unusual 
circumstances, the veteran's service-connected pyriformis 
syndrome, muscle strain, disability alone does not place him 
in a position different from other veterans with a 10 percent 
rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated April 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  Since an increased rating 
has been denied, any question as to the appropriate effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, VA and private medical records, and 
furnished him with VA medical examinations on July 2001, May 
2002, and December 2004.  He has not indicated the existence 
of any other evidence that is relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 

	(CONTINUED ON NEXT PAGE)






ORDER

A 10 percent rating, but not more, for pyriformis syndrome, 
muscle strain, is granted, effective February 17, 2001 to 
December 18, 2001; subject to the laws and regulations 
pertaining to the payment of monetary benefits. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


